Appellant complains in his motion that the liquid found in the bottom of the Coca-Cola box was not such as could be taken into the human stomach in such quantities as to cause drunkenness. It is true that the chemist testified that there was some iron and sand filtered from the whisky taken from such box, but he also testified that such liquor was drinkable, and if taken in sufficient quantities same would cause drunkenness; that the iron and sand therein would not hurt anyone to drink it, nor could such adulterants be tasted; such whisky could be drunk with pleasure. The analysis thereof showed 43.6% by volume, or 36.5% by weight; it was whisky, a beverage. We know that whisky is intoxicating, and can see *Page 126 
no merit in appellant's contention that such liquor was not a drinkable intoxicant.
The motion will be overruled.